  Case 21-02625      Doc 31     Filed 05/07/21 Entered 05/07/21 13:40:51           Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )       CHAPTER 13 PROCEEDING
                                            )
ROBIN R. WERMUTH,                           )       CASE NO. 21-02625
                                            )
              DEBTOR.                       )       HON. DAVID D. CLEARY

                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Monday, May 17, 2021, at 1:30 p.m., I will appear
before the Honorable David D. Cleary, or any judge sitting in that judge’s place, and present the
U.S. Trustee’s Motion for Rule 2004 Examination of Debtor, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the
password is Cleary644. The meeting ID and password can also be found on the judge’s page on
the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.



                                                    /s/ Spencer Ezell
                                                    Spencer Ezell, Attorney
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    219 South Dearborn, Room 873
                                                    Chicago, Illinois 60604
                                                    (262) 613-8737




                                                1
  Case 21-02625        Doc 31     Filed 05/07/21 Entered 05/07/21 13:40:51              Desc Main
                                    Document     Page 2 of 4



                                 CERTIFICATE OF SERVICE

       I, Spencer Ezell, an attorney, certify that I served a copy of this notice, the attached motion,
and proposed order on each entity shown on the attached list at the address shown and by the
method indicated on May 7, 2021, before 5:00 p.m.

                                                       /s/ Spencer Ezell


                                          SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:


      Jaime Dowell jaime.dowell@cityofchicago.org
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Marilyn O Marshall courtdocs@chi13.com
      Daniel Melfi dmelfi@semradlaw.com, ilnb.courtview@SLFCourtview.com
      Elliott Wall ewall@semradlaw.com, ilnb.courtview@SLFCourtview.com


Parties Served via First Class Mail:

Robin R. Wermuth
2509 W. Augusta Blvd.
Chicago, IL 60622

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




                                                  2
  Case 21-02625        Doc 31    Filed 05/07/21 Entered 05/07/21 13:40:51           Desc Main
                                   Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 13 PROCEEDING
                                              )
ROBIN R. WERMUTH,                             )       CASE NO. 21-02625
                                              )
                DEBTOR.                       )       HON. DAVID D. CLEARY

              MOTION FOR RULE 2004 EXAMINATION OF THE DEBTOR

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through his attorney, Spencer Ezell, moves the Court to enter an order

authorizing an examination of Robin R. Wermuth (“Debtor”) pursuant to Fed. R. Bankr. P. 2004.

In support of his request, the U.S. Trustee states the following:

         1.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which this Court may

hear and determine pursuant to IOP 15(a) and LR40.3.1(a) of the United States District Court for

the Northern District of Illinois and Local Rule 9013-9.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and brings this

motion pursuant to Fed. R. Bankr. P. 2004.

         3.     On February 27, 2021, the Debtor, represented by Daniel Melfi, filed her voluntary

petition and schedules (“Schedules”) for relief under Chapter 13 of the Bankruptcy Code and

indicated that her debts were primarily consumer.

         4.     Marilyn Marshall was appointed the Chapter 13 Trustee for this case (“Chapter 13

Trustee”). The Chapter 13 Trustee conducted the First Meeting of Creditors on April 27, 2021,

(“341 Meeting”).

         5.     The Debtor scheduled a total of $144,551.08 of priority and nonpriority unsecured

debts on Schedule E/F.



                                                  3
  Case 21-02625         Doc 31      Filed 05/07/21 Entered 05/07/21 13:40:51           Desc Main
                                      Document     Page 4 of 4



        6.      Debtor’s Schedule A/B lists $17,650 in personal property. The Debtor’s Schedule

I shows monthly income of $4,117.30 from unemployment compensation, and monthly income of

$600 from “Rent”. Debtor’s Schedule J lists $3,717 in monthly expenses leaving $1,000.30 in

monthly net income.

        7.      Based upon information received from the trustee and in light of the Internal

Revenue Service’s proof of claim, the U.S. Trustee has reason to believe that the Debtor has not

filed a tax return for the years 2016 through 2020, despite executing an affidavit to the trustee that

the Debtor had filed tax returns in the four years prior to filing.

        8.      Based on the foregoing, the U.S. Trustee seeks to verify the veracity, truthfulness,

and completeness of the Debtor’s Schedules and testimony at the 341 Meeting in order to evaluate

whether there may be a basis to file a motion to dismiss Debtor’s case pursuant to 11 U.S.C. §

1307. To do so, the U.S. Trustee needs to elicit an examination from the Debtor under Federal

Rule of Bankruptcy Procedure 2004(c), including the production of documents and oral testimony,

if necessary.

        WHEREFORE, the U.S. Trustee requests the Court to enter an order authorizing the

United States Trustee to conduct an examination of the Debtor under Fed. R. Bankr. P. 2004, and

for such other relief as is just.

                                                       RESPECTFULLY SUBMITTED:
                                                       PATRICK S. LAYNG
                                                       UNITED STATES TRUSTEE


DATED: May 7, 2021                                     /s/ Spencer Ezell
                                                       Spencer Ezell, Attorney
                                                       United States Department of Justice
                                                       Office of the United States Trustee
                                                       219 South Dearborn, Room 873
                                                       Chicago, Illinois 60604
                                                       (262) 613-8737

                                                   4
